Citation Nr: 1420114	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-03 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for left eye disability.


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to February 1997, August 2004 to January 2006, and November 2007 to November 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).
In March 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran has had, at worst Level I hearing in the right ear and Level I hearing in the left ear.

2.  A left eye disability subject to compensation has not been diagnosed during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation of bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2013).

2.  The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

An August 2006 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a February 2014 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in December 2006, February 2007, May 2011, and June 2011. The general VA medical examination performed in December 2006 was inadequate as it pertained to the Veteran's left eye claim because the examiner was not an ophthalmologist and there is no evidence of any testing of the eye at the time or even consultation with a qualified examiner.  The remaining examinations described the etiological history and severity of the Veteran's disabilities in sufficient detail so that the Board's decision is an informed one.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Bilateral Hearing Loss

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000, and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  The average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.

The appealed April 2007 rating decision was based on a February 2007 VA audiometric examination which included an audiological evaluation noting pure tone thresholds, in decibels, as follows:



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
30
30
25
28
96
LEFT
25
30
30
35
30
92

A diagnosis of mild bilateral sensorineural hearing loss was assigned.

Based upon the results of the February 2007 VA examination, a Roman numeral I is derived for the left ear and a Roman numeral I is derived for the right ear.  A noncompensable evaluation is derived from Table VII by intersecting row I with column I.

In his May 2007 notice of disagreement, the Veteran attached a letter from Dr. John Tuitele indicating that his conditions, including bilateral hearing loss, have progressively worsened.

During a routine hearing evaluation in September 2007, the Veteran also reported that his hearing worsened since his last evaluation.  The audiologist noted that the Veteran was able to carry a conversation with ease, often answering questions that were spoken relatively softly.  The audiologist also noted that the Veteran's test responses during the audiogram were inconsistent and ordered re-testing on a different day.  The results lack entries for some required frequencies; however, a diagnosis of mild sensorineural bilateral hearing loss with excellent speech discrimination was assigned.

A new audiometric examination was conducted in May 2011 to provide a complete and updated record of the Veteran's hearing loss.  The results of the May 2011 audiometric examination which included an audiological evaluation noting pure tone thresholds, in decibels, were as follows:



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
25
20
30
26
96
LEFT
30
30
25
30
29
94


Based upon the results of the May 2011 VA examination, a Roman numeral I is derived for the left ear and a Roman numeral I is derived for the right ear.  A noncompensable evaluation is derived from Table VII by intersecting the row I with column I.

The Veteran reported that his hearing acuity has worsened over time; however, disability ratings for hearing impairments are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  There was no indication that the audiological evaluations in February 2007 and May 2011 were invalid.

The provisions of 38 C.F.R. § 4.86 pertaining to exceptional patterns of hearing loss are not for application as the requirements have not been met.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain degrees of hearing impairment, but the medical evidence reflects that such a degree of hearing loss is not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to his hearing problem and the record does not demonstrate marked interference with employment due to his hearing problem.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

The preponderance of the evidence is against the claim for an initial compensable evaluation for bilateral hearing loss; there is no doubt to be resolved; and an increased evaluation is not warranted.

Left Eye Disability

Treatment records, both from periods of active duty service and from VA, show continued complaints of blurry vision and various clinical findings, including astigmatism, myopia, and pinguecula.

The Veteran was afforded a VA examination in June 2011.  Clinical findings of moderate bulbar melanosis, bulbar hyperemia, and pinguecula were noted in both eyes.  The physician assessed normal ocular health bilaterally with blurred vision secondary to uncorrected refractive error, astigmatism, and myopia in both eyes.

The evidence of record clearly demonstrates that, while the Veteran has vision loss, which is shown in service, he does not have, nor did he have any eye disease or disorder beyond a refractive error.  Refractive errors, including myopia and astigmatism, are congenital or developmental defects and not diseases or injuries within the meaning of applicable legislation. VA regulations prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990).

There is no diagnosis of a current compensable disability, as claimed by the Veteran, at any point during the period of appeal.  In the absence of proof of such present disability, there can be no valid claim for service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim for service connection for a left eye disability, there is no doubt to be resolved; and service connection is not warranted
ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

Service connection for a left eye disability is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


